Van Orsdbl, Justicb.
This is a proceeding in equity to enjoin the collection of •taxes. It appears that the defendant in error, plaintiff below, returned to the assessor of Crook County for taxation for the year 1903, together with certain other property, 'two hundred and three head of cattle valued at $2,595. Thereafter, at the time provided by law, the Board of County Commissioners, sitting as a Board of Equalization, increased the assessment so returned and added thereto eleven hundred head of cattle valued at $19,000. Defendant in error was notified of the raise in its assessment, and appeared before the Board of Equalization and was given a hearing. At the conclusion of the hearing the board refused to reduce the assessment, and this action was brought in the District Court of Crook County to restrain the plaintiff in error, as tax collector, from attempting to enforce the collection of the taxes so assessed. A temporary injunction was issued, and on the trial of the cause a decree was entered making the injunction permanent.
The petition alleges, among other things, “that the Board of Equalization in the said County of Crook, when sitting as such board, without evidence and arbitrarily and against *67the protest of plaintiff, raised the said amount of taxes on the cattle of plaintiff in the sum of $19,000.” Elsewhere in the petition the tax so assessed is referred to as an illegal assessment. It is unnecessary for us to consider the errors assigned, for an inspection of the petition discloses that the allegations therein contained are insufficient to support the judgment of the District Court. The petition must state facts sufficient to constitute a cause of action, otherwise it will not support the judgment. (Nichols v. Board of Commissioners (Wyo.), 76 Pac., 681.)
The petition in this case shows that the defendant in error had cattle subject to taxation in Crook County in 1903. This gave the Board of Equalization jurisdiction to assess all the cattle of the defendant in error subject to taxation in Crook County for that year. Where the board has once acquired jurisdiction for the purposes of assessment and taxation, in the absence of fraud, equity cannot be invoked to restrain the collection of taxes' so assessed. Fraud is not alleged in the petition in this case, nor is it shown by the evidence. There is nothing alleged in the petition that brings this case within the provisions of Section 1803, Revised Statutes. The tax is not illegal for the reason that the board had jurisdiction to make the assessment. At most, it could only be excessive. If excessive, it is so because of an error of discretion on the part of the board. It has been repeatedly held by this court, that a court of equity is not a court of errors to review the acts of public officers in the assessment and collection of taxes, and it will not revise their decisions upon matters within their discretion. (Board of County Commissioners v. Searight Cattle Co., 3 Wyo., 777; Ricketts v. Crewdson (Wyo.), 79 Pac., 1042, and 81 Pac., 1.)
The judgment of the District Court is reversed and the cause remanded for further proceedings in accordance with the views expressed herein. Reversed and remanded.
Potter, C. J., and Beard, J., concur.